 Case 5:20-cv-00230-JSM-PRL Document 6 Filed 09/08/20 Page 1 of 2 PageID 33




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

RICHARD CRAMER AYERS,

       Plaintiff,

v.                                                       Case No: 5:20-cv-230-Oc-30PRL

THOMAS LLOYD CROWLEY and
CENTRAL FLORIDA EYE INSTITUTE,

       Defendants.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 5). The Court notes that the

parties did not file written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 5) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.

       2.     Plaintiff’s Motion to Proceed in Forma Pauperis (Dkt. 4) is DENIED.
 Case 5:20-cv-00230-JSM-PRL Document 6 Filed 09/08/20 Page 2 of 2 PageID 34




      3.     This case is dismissed.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 8th day of September, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
